Citation Nr: 1016665	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran entered into service with the U.S. Army National 
Guard in 1972 and served on active duty from November 1972 to 
March 1973 and June 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Per Veteran's request, his claims file was 
transferred in March 2007 to the RO in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

On November 26, 2008, prior to the promulgation of a decision 
on the appeal for an increased disability rating for service-
connected PTSD, the Veteran notified the RO that a withdrawal 
of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On November 26, 2008, after perfection of his appeal but 
before certification to the Board, the RO received a written 
statement from the Veteran expressing his desire to withdraw 
his appeal for an increased disability rating for his 
service-connected PTSD.  Therefore, the Board finds that the 
Veteran's appeal is withdrawn and, hence, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased disability rating for service-
connected PTSD is dismissed.


REMAND

The Board finds that remand of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus is 
warranted for compliance with VA's duty to assist in 
development of these claims.

First, it does not appear that all of the Veteran's service 
treatment records have been obtained.  The Board notes that 
the Veteran has been a member of the U.S. Army National Guard 
since November 1972.  However, the earliest service record in 
the claims file is a periodic examination from March 1977.  
Furthermore, there are no clinical records prior to the 
Veteran's entrance into active duty in June 2005.  These 
records may be relevant to the Veteran's claims and should be 
obtained and associated with the claims file.

Furthermore, none of the Veteran's service personnel records 
are in the claims file.  Thus, the DD214 for the Veteran's 
initial period of active duty from November 1972 to March 
1973 is not of record nor is there any record of the 
Veteran's periods of inactive duty for training and active 
duty for training.  Finally, there are no records relating to 
the Veteran's duty assignments and military occupational 
specialty during his service in the National Guard, which he 
claims is the cause of his hearing loss and tinnitus.  On 
remand, these records should be obtained and associated with 
the claims file.

Finally, the Board notes that the RO found that the medical 
opinion provided in the  initial VA audio examination 
conducted in September 2006 was inadequate because it failed 
to separate the Veteran's periods of inactive duty from his 
active duty.  However, when findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2.  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Therefore, remand is necessary to 
obtain a new VA examination that is adequate for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Missouri Office of the 
Adjutant General, or any other appropriate 
agency, and request the Veteran's service 
treatment and personnel records for the full 
period of his National Guard service.  
Associate all requests and records received 
with the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the Veteran's service 
personnel records for the periods of active 
duty to include November 1972 through March 
1973.  Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a negative 
reply is requested.

3.  After any additional evidence has been 
obtained, scheduled the Veteran for a VA 
audio examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examiner's 
report.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during both his inactive and active 
military service, as well as occupational and 
recreational noise exposure before and after 
service.  The examiner is directed to review 
the statements in the claims file in which 
the Veteran reports having been exposed to 
certain loud noises during periods of 
inactive training.  The examiner should 
elicit from the Veteran whether there was any 
specific incident of acoustic trauma 
resulting in hearing loss or tinnitus during 
a period of inactive duty for training or 
active duty for training.

After reviewing the file and conducting 
audiometric testing, the examiner should 
answer the following questions?

1.  Is the Veteran's hearing loss and/or 
tinnitus consistent with that caused by 
acoustic trauma or is there another more 
likely etiology?  

2.  Is it at least as likely as not (i.e., at 
least a 50 percent probability) that any 
current hearing loss (whether bilateral or 
unilateral) and tinnitus are due to acoustic 
trauma incurred during any period of inactive 
duty for training, active duty for training 
or active duty?  In rendering an answer, the 
examiner should address the likelihood that 
the Veteran's hearing loss and/or tinnitus is 
related to military noise exposure versus 
nonmilitary occupational or recreational 
noise exposure.  

3.  Is it at least as likely as not (i.e, a 
50 percent probability) that the Veteran's 
bilateral hearing loss and tinnitus was 
aggravated by his active duty service from 
June 2005 to December 2006?

The examiner should provide a complete 
rationale for any opinion given, including 
discussion of evidence contrary to the 
opinion rendered.  

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


